Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-10 (Instant Application 17/747,505) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 9 of U.S. Patent No. 9,113,441, claims 1-4, 6-8 of U.S. Patent No. 9,826,504, claims 1-4, 6-9 of U.S. Patent No. 10,321,432, claims 1-4, 6-9, 11-14, 16-20 of U.S. Patent No. 10,757,683, claims 1-10 of U.S. Patent No. 11,363,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents above disclose obvious versions of the instant claims.


Instant Application 17/747,505
U.S. Patent No. 9,113,441
1. A method comprising: selecting, by a communications device in a wireless communication network, a scrambling sequence from a plurality of scrambling sequences dependent upon a number of transmit antennas at a transmitter, wherein the scrambling sequence of (0,0,0,0,0,0,0,0,0,0,0,0,0,0,0,0) indicates the number of transmit antennas is 1 and the scrambling sequence of (1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1) indicates the number of transmit antennas is 2; and scrambling, by the communications device, a plurality of bits of data using the selected scrambling sequence.
Difference: scrambling sequence of ones and zeroes. The difference would be obvious because the claims of the patent disclose scrambling bits are equivalent to ones  and zeroes.
1. A method comprising: selecting between at least a first scrambling sequence and a second scrambling sequence dependent upon a number of transmit antennas at a transmitter, wherein the first scrambling sequence indicates that the transmitter operates with only one transmit antenna and the second scrambling sequence indicates that the transmitter operates with only two transmit antennas; scrambling a plurality of bits of broadcast channel data using the selected scrambling sequence; and transmitting the plurality of scrambled bits within a data frame to a remote communication device, wherein transmitting the plurality of scrambled bits further comprises transmitting the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard.

2. The method of claim 1, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

2. The method of claim 1, wherein the broadcast channel data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

3. The method of claim 1 or claim 2, further comprising transmitting, by the communications device, the plurality of scrambled bits to a remote communication device.

See, clam 1 above as in “and transmitting the plurality of scrambled bits within a data frame to a remote communication device.”
4. The method of claim 1 or claim 2, further comprising transmitting, by the communications device, the plurality of scrambled bits within a broadcast channel.

See , claim 1 above as “wherein transmitting the plurality of scrambled bits further comprises transmitting the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard.

5. The method of claim 3, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.

4. The method of claim 1, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.


6. A communications device comprising memory and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored on the memory such that when executed, cause the communications device to: select a scrambling sequence from a plurality of scrambling sequences dependent upon a number of transmit antennas, wherein the scrambling sequence of (0,0,0,0,0,0,0,0,0,0,0,0,0,0,0,0) indicates the number of transmit antennas is 1 and the scrambling sequence of (1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1) indicates the number of transmit antennas is 2; and scramble a plurality of bits of data using the selected scrambling sequence.
Difference: scrambling sequence of ones and zeroes. The difference would be obvious because the claims of the patent disclose scrambling bits are equivalent to ones  and zeroes.
6. A communications device for communicating with a remote communication device in a wireless network, the communications device configured to: select between at least a first scrambling sequence and a second scrambling sequence dependent upon a number of transmit antennas, wherein the first scrambling sequence indicates that the communications device operates with only one transmit antenna and the second scrambling sequence indicates that the communications device operates with only two transmit antennas; scramble a plurality of bits of broadcast channel data using the selected scrambling sequence; and transmit the plurality of scrambled bits within a data frame to the remote communication device, wherein the communications device transmits the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard.

7. The communications device of claim 6, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

7. The communications device of claim 6, wherein the broadcast channel data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

8. The communications device of claim 6 or claim 7, wherein the communications device is configured to transmit the plurality of scrambled bits to a remote communication device.

See, claim 6 above as in “transmit the plurality of scrambled bits within a data frame to the remote communication device.”
9. The communications device of claim 6 or claim 7, wherein the communications device transmits, to a remote communication device, the plurality of scrambled bits within a broadcast channel.

See, claim 6 above as in “transmit the plurality of scrambled bits within a data frame to the remote communication device, wherein the communications device transmits the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard.”

10. The communications device of claim 8, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.

9. The communications device of claim 8, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.



Instant Application 17/747,505
U.S. Patent No. 9,826,504
1. A method comprising: selecting, by a communications device in a wireless communication network, a scrambling sequence from a plurality of scrambling sequences dependent upon a number of transmit antennas at a transmitter, wherein the scrambling sequence of (0,0,0,0,0,0,0,0,0,0,0,0,0,0,0,0) indicates the number of transmit antennas is 1 and the scrambling sequence of (1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1) indicates the number of transmit antennas is 2; and scrambling, by the communications device, a plurality of bits of data using the selected scrambling sequence.
Difference: scrambling sequence of ones and zeroes. The difference would be obvious because the claims of the patent disclose scrambling bits are equivalent to ones  and zeroes.
1. A method comprising: selecting between at least a first scrambling sequence and a second scrambling sequence dependent upon a number of transmit antennas at a transmitter, wherein the first scrambling sequence indicates that the transmitter operates with only one transmit antenna and the second scrambling sequence indicates that the transmitter operates with only two transmit antennas; scrambling a plurality of bits of broadcast channel data using the selected scrambling sequence; and transmitting the plurality of scrambled bits within a data frame to a remote communication device.

2. The method of claim 1, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

2. The method of claim 1, wherein the broadcast channel data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

3. The method of claim 1 or claim 2, further comprising transmitting, by the communications device, the plurality of scrambled bits to a remote communication device.

See, claim 1 above
4. The method of claim 1 or claim 2, further comprising transmitting, by the communications device, the plurality of scrambled bits within a broadcast channel.

4. The method of claim 1, wherein transmitting the plurality of scrambled bits further comprises transmitting the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard.

5. The method of claim 3, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.

3. The method of claim 1, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.

6. A communications device comprising memory and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored on the memory such that when executed, cause the communications device to: select a scrambling sequence from a plurality of scrambling sequences dependent upon a number of transmit antennas, wherein the scrambling sequence of (0,0,0,0,0,0,0,0,0,0,0,0,0,0,0,0) indicates the number of transmit antennas is 1 and the scrambling sequence of (1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1) indicates the number of transmit antennas is 2; and scramble a plurality of bits of data using the selected scrambling sequence.

Difference: scrambling sequence of ones and zeroes. The difference would be obvious because the claims of the patent disclose scrambling bits are equivalent to ones  and zeroes.
6. A communications device comprising a transceiver for communicating with a remote communication device in a wireless network, the communications device further comprising memory and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored on the memory such that when executed, cause the communications device to: select between at least a first scrambling sequence and a second scrambling sequence dependent upon a number of transmit antennas, wherein the first scrambling sequence indicates that the communications device operates with only one transmit antenna and the second scrambling sequence indicates that the communications device operates with only two transmit antennas; scramble a plurality of bits of broadcast channel data using the selected scrambling sequence; and transmit, via the transceiver, the plurality of scrambled bits within a data frame to the remote communication device.

7. The communications device of claim 6, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

7. The communications device of claim 6, wherein the broadcast channel data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data.

8. The communications device of claim 6 or claim 7, wherein the communications device is configured to transmit the plurality of scrambled bits to a remote communication device.

See, claim 6
9. The communications device of claim 6 or claim 7, wherein the communications device transmits, to a remote communication device, the plurality of scrambled bits within a broadcast channel.

See, claim 6
10. The communications device of claim 8, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.

8. The communications device of claim 6, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements.











	

4.	Prior Arts
Regarding claims 1, 6, the closest Prior Arts. Ogawa et al (US 2008/0037409 A1) discloses scrambling of code corresponding to modulation/configuration slot that specifies number of antennas (section 0072, 0146, 0186, and 0188). Ogawa '409 further teaches a second configuration code in relation to a number of antennas (section 0072, 0176, and 0186, 0188-0190).

Lee et al (US 2002/0044591 Al) similarly discloses orthogonal and scrambling codes (i.e., first and second scrambling codes, section 0066, 0102) associated with a number of antennas in a transmit diversity wireless system (section 0020-0021,054).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al (US 2008/0267108 A1) discloses multiuser scheduling in a wireless communication system in which the use selects antenna indices based on signal quality indicator (section 0036-0050).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473